U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                            ________________________

                              No. ACM 39232 (reh)
                            ________________________

                               UNITED STATES
                                   Appellee
                                         v.
                         Zhermie R. TOLEDO
           Technical Sergeant (E-6), U.S. Air Force, Appellant
                            ________________________

        Appeal from the United States Air Force Trial Judiciary
                          Decided 30 November 2020
                            ________________________

Military Judge: Thomas J. Alford.
Approved sentence: Bad-conduct discharge, confinement for 1 year and
11 months, forfeiture of all pay and allowances, and reduction to E-1.
Sentence adjudged 23 January 2019 by GCM convened at Minot Air
Force Base, North Dakota.
For Appellant: Mark C. Bruegger, Esquire.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Anne
M. Delmare, USAF; Mary Ellen Payne, Esquire; Alexis Dorner (civilian
extern). 1
Before POSCH, RICHARDSON, and CADOTTE, Appellate Military
Judges.
Senior Judge POSCH delivered the opinion of the court, in which Judge
RICHARDSON and Judge CADOTTE joined.
                            ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.



1Ms. Dorner was at all times supervised by attorneys admitted to practice before this
court.
                  United States v. Toledo, No. ACM 39232 (reh)


                             ________________________

POSCH, Senior Judge:
    Appellant’s case is before this court for the second time. At Appellant’s orig-
inal trial in January 2017, a general court-martial composed of a military judge
sitting alone convicted Appellant, contrary to his pleas, of attempted entice-
ment of a person to engage in sexual acts with him in exchange for money,
attempted receipt of child pornography, attempted production of child pornog-
raphy, and procuring persons to engage in sexual acts with him in exchange
for money (patronizing prostitutes) in violation of Articles 80 and 134, Uniform
Code of Military Justice (UCMJ), 10 U.S.C. §§ 880, 934. 2 The court-martial
sentenced Appellant to a bad-conduct discharge, confinement for two years,
forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the adjudged sentence.
    Upon initial review, this court set aside the patronizing prostitutes convic-
tion and the sentence, and affirmed the remaining findings of guilty. United
States v. Toledo, No. ACM 39232, 2018 CCA LEXIS 497, at *2–3, 30 (A.F. Ct.
Crim. App. 16 Oct. 2018) (unpub. op.). In the exercise of this court’s authority
under Article 66(d), UCMJ, 10 U.S.C. § 866(d), we authorized a rehearing on
the sentence. Toledo, 2018 CCA LEXIS 497 at *30. At the rehearing held in
January 2019, Appellant was sentenced by a military judge to a bad-conduct
discharge, confinement for 1 year and 11 months, forfeiture of all pay and al-
lowances, and reduction to the grade of E-1. The convening authority approved
the sentence that was adjudged at the rehearing.
    After the rehearing and in this appeal, Appellant personally identifies two
issues pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982): (1)
whether the Government improperly informed the military judge of Appel-
lant’s original sentence, which affected the military judge’s impartiality; and
(2) whether Appellant’s sentence is inappropriately severe. Finding no error
and concluding that Appellant’s sentence is not inappropriately severe, we af-
firm the sentence that was adjudged at the rehearing.




2 The first three of these offenses are specified in the Manual for Courts-Martial,
United States (2012 ed.) (2012 MCM), and the latter offense is specified in the MCM
(2008 ed.). Unless otherwise specified, all other references in this opinion to the Uni-
form Code of Military Justice (UCMJ) and the Rules for Courts-Martial (R.C.M.) are
to the Manual for Courts-Martial, United States (2016 ed.).


                                           2
                  United States v. Toledo, No. ACM 39232 (reh)


                                  I. BACKGROUND
    Appellant answered an online advertisement for prostitution services that
was posted by the Minot (North Dakota) Police Department as part of an un-
dercover law enforcement operation. Appellant began communicating with an
officer posing as a 16-year-old girl under the pseudonym “Riley.” In time, Ap-
pellant asked “Riley” to send him nude pictures that showed her private areas.
Appellant described sex acts he was willing to pay $250.00–$400.00 per hour
for “Riley” to perform when they eventually met. He also texted that he wanted
to videotape the acts. A few days after Appellant responded to the online ad-
vertisement, he made arrangements to meet “Riley” in a hotel parking lot with
the intention of going to a room with her after they met. When he arrived at
the parking lot, police officers arrested Appellant and seized $300.00 in cash
and a video-camera from Appellant’s pockets.
    At the sentencing rehearing, the Government presented text messages Ap-
pellant exchanged with “Riley.” In these texts, “Riley” told Appellant “that she
was really 16 years old.” Appellant expressed that he wished she was younger,
and that he preferred children as young as eight years old. The Government
also presented evidence that Appellant offered to pay “Riley” to do “multiple
pops” of “bareback sex, anal sex, and oral sex” with him. The evidence made
clear that “multiple pops” means to “[e]jaculate several times” and “bareback”
means “[n]o condom.” Additionally, the Government showed at the rehearing
that Appellant tried to receive child pornography, and attempted to participate
in the making of child pornography by meeting “Riley” in a hotel parking lot,
with a video-camera in hand to record his sexual encounter with her in a hotel
room.
A. Military Judge’s Knowledge of Appellant’s Original Sentence
    1. Additional Background
    At the beginning of the rehearing, the Government presented to the mili-
tary judge a copy of this court’s unpublished opinion that authorized the con-
vening authority to order a rehearing on the sentence. The military judge ac-
cepted the opinion as an appellate exhibit, and it was included in the record of
trial. 3 Our opinion was also a matter of public record, and included this court’s
determination that a rehearing of the set-aside findings was not appropriate, 4

3 The trial counsel also marked as appellate exhibits, and the military judge accepted,
a copy of the charge sheet and the promulgating order that was issued after the con-
clusion of Appellant’s original court-martial.
4This court ordered, “Charge II and its Specification are dismissed with prejudice.”
United States v. Toledo, No. ACM 39232, 2018 CCA LEXIS 497, at *28 (A.F. Ct. Crim.




                                          3
                 United States v. Toledo, No. ACM 39232 (reh)


but a rehearing was authorized to determine an appropriate sentence. See To-
ledo, unpub. op. at *28–30.
    Soon after marking the opinion and other appellate exhibits, the military
judge announced his qualification and acknowledged he was not “aware of any
matter that might be grounds for challenge” against him, noting that he “was
not the trial judge for any prior proceedings in this case, whether pretrial, trial,
or post-trial.” The military judge asked counsel for both parties if “either side
desire[d] to question or to challenge [him]?” and both counsel replied, “No, Your
Honor.”
    After informing Appellant of his forum rights, the military judge discussed
with counsel for both parties the credit Appellant was due for pretrial and post-
trial confinement. At the end of the rehearing, and after listening to the sen-
tencing arguments by counsel, the military judge announced a sentence that
included one month less confinement than was adjudged when Appellant’s
court-martial concluded in January 2017. The other elements of Appellant’s
sentence were the same as initially adjudged after Appellant’s trial.
   2. Law
    “An accused has a constitutional right to an impartial judge.” United States
v. Butcher, 56 M.J. 87, 90 (C.A.A.F. 2001) (quoting United States v. Wright, 52
M.J. 136, 140 (C.A.A.F. 1999)). Rule for Courts-Martial (R.C.M.) 902 outlines
the circumstances when a military judge shall disqualify himself or herself in
any proceeding. One distinct ground includes when the “military judge’s im-
partiality might reasonably be questioned.” R.C.M. 902(a). A “‘[p]roceeding’ in-
cludes pretrial, trial, post-trial, appellate review, or other stages of litigation.”
R.C.M. 902(c)(1).
    When an appellant challenges a military judge’s impartiality for the first
time after trial, “‘the test is whether, taken as a whole in the context of this
trial, a court-martial’s legality, fairness, and impartiality were put into doubt’
by the military judge’s actions.” United States v. Martinez, 70 M.J. 154, 157
(C.A.A.F. 2011) (quoting United States v. Burton, 52 M.J. 223, 226 (C.A.A.F.
2000)). The appearance of impartiality is reviewed on appeal objectively and
the military judge’s conduct is tested to determine if it “would lead a reasonable
[person] knowing all the circumstances to the conclusion that the judge’s im-
partiality might reasonably be questioned.” United States v. Kincheloe, 14 M.J.
40, 50 (C.M.A. 1982) (quoting E. Thode, Reporter’s Notes to Code of Judicial


App. 16 Oct. 2018) (unpub. op.). This court’s opinion also stated that “[t]he military
judge sentenced Appellant to a bad-conduct discharge, confinement for two years, for-
feiture of all pay and allowances, and reduction to the grade of E-1. The convening
authority approved the sentence as adjudged.” Id. at *1–2.


                                          4
                 United States v. Toledo, No. ACM 39232 (reh)


Conduct 60 (1973)) (internal quotation marks omitted); see also United States
v. McIlwain, 66 M.J. 312, 314 (C.A.A.F. 2008) (“Whether the military judge
should disqualify herself is viewed objectively, and is ‘assessed not in the mind
of the military judge [her]self, but rather in the mind of a reasonable man
. . . who has knowledge of all the facts.’” (alteration and omission in original)
(quoting United States v. Wright, 52 M.J. 136, 141 (C.A.A.F. 1999))).
   When the issue of disqualification is raised for the first time on appeal, we
apply the plain error standard of review. Martinez, 70 M.J. at 157 (citing
United States v. Jones, 55 M.J. 317, 320 (C.A.A.F. 2001)). “Plain error occurs
when (1) there is error, (2) the error is plain or obvious, and (3) the error results
in material prejudice.” Id. (citing United States v. Maynard, 66 M.J. 242, 244
(C.A.A.F. 2008)).
   3. Analysis
    “The military judge at a rehearing may be the same military judge who
presided over a previous trial of the same case,” even when an accused requests
trial by military judge alone at the rehearing. R.C.M. 810(b)(2) and (3). The
rule countenances a military judge having knowledge of events that occurred
at a previous hearing, not the least of which is the sentence that was an-
nounced and possibly one that the military judge herself adjudged in the same
or a related case. Accordingly, we are dubious that a “military judge’s impar-
tiality might reasonably be questioned” under R.C.M. 902(a), at the same time
that R.C.M. 810 allows a military judge with personal knowledge of an earlier
proceeding to then preside at a rehearing in the same case.
    Appellant offers a reason for receiving only one month less confinement at
the rehearing compared to the sentence that was adjudged at his court-martial.
He contends that
       [t]he reason for this is clear: the military judge was inappropri-
       ately notified of [Appellant]’s initial sentence when the govern-
       ment introduced this Court’s decision (which discussed the first
       adjudged sentence) as an appellate exhibit. The military judge
       then formulated the new sentence to align with the previous one,
       shaving a month’s confinement to reflect the dismissed charge.
       This situation not only calls into question the fairness of [Appel-
       lant]’s rehearing, it challenges the perception of fairness in the
       military justice system.
    We disagree with Appellant’s contention and decline to accept the assump-
tion on which it is based. Whether this court’s opinion was introduced and
marked as an appellate exhibit, or was simply a matter of record, a military
judge has a responsibility to carefully review the law of the case as revealed in
appellate decisions and follow the instructions that accompany the return of a


                                         5
                 United States v. Toledo, No. ACM 39232 (reh)


case to the convening authority for further action consistent with those deci-
sions. Thus, we would expect a military judge to examine an appellate decision
in a case before presiding at a rehearing conducted in accordance with R.C.M.
810.
    In carrying out that review, a military judge cannot help but learn the sen-
tence that was set aside. And, in many cases, as happened here, colloquy with
counsel is necessary to ensure an appellant receives credit for any confinement
that was served. 5 A military judge is not inevitably disqualified by knowledge
of the prior sentence just as review of the sentence limitations in a pretrial
agreement before making a sentencing determination does not reasonably
raise questions about a military judge’s independence and impartiality. See
United States v. Villa, 42 C.M.R. 166, 169 (C.M.A. 1970) (concluding “there is
no reasonable risk that knowledge of the sentence provision of a pretrial agree-
ment would incline the military judge to abstain from adjudging a less severe
sentence than he would otherwise have imposed”); see also United States v.
Green, 1 M.J. 453, 455 (C.M.A. 1976) (finding “there is no evidence indicating
a failure to adjudge a fair, impartial, and appropriate sentence” where the mil-
itary judge examined the quantum portion of a pretrial agreement during an
inquiry into the providence of a plea).
    We follow the reasoning of our superior court in Villa and find that the
military judge who presided at Appellant’s rehearing was not improperly in-
formed of Appellant’s original sentence. Nothing in the record reveals that the
military judge had either predetermined the sentence he would adjudge or that
he formulated a new sentence to align with the previous one. We decline to
speculate that foreknowledge of the sentence that was adjudged at the conclu-
sion of Appellant’s trial somehow prejudiced Appellant, or that outside observ-
ers would “harbor doubts as to the fairness of the proceedings” as Appellant
contends that they would. We conclude that Appellant fails to establish that
the military judge’s impartiality reasonably could be questioned or that the
military judge improperly considered matters in determining an appropriate
sentence. Thus, we find no error, plain or otherwise.
B. Sentence Severity
    Appellant also claims his sentence that included a bad-conduct discharge
and confinement for 1 year and 11 months is inappropriately severe. Appellant
argues that “[c]ontrary to the majority of other Airmen court-martialed for sim-
ilar offenses, [Appellant] was retirement eligible and forfeited hundreds of


5 “An appropriate sentence on a retried or reheard offense should be adjudged without
regard to any credit to which the accused may be entitled.” R.C.M. 810(d)(1), Discus-
sion.


                                         6
                  United States v. Toledo, No. ACM 39232 (reh)


thousands of dollars in retirement benefits as a result of his punitive dis-
charge.” We disagree that Appellant’s sentence is inappropriately severe.
    1. Additional Background
    The personal data sheet admitted into evidence at the rehearing shows Ap-
pellant had 22 years and 10 months of service creditable toward retirement.
Because Appellant had served more than 20 years on active duty, trial defense
counsel introduced a chart that showed the value of retired pay Appellant
would be ineligible to receive if his sentence included a punitive discharge. 6
    The Government argued for the same sentence that was adjudged at Ap-
pellant’s original court-martial, and that had been approved by the convening
authority at action. Appellant’s trial defense counsel argued for Appellant to
be sentenced to 686 days of confinement for time served, a figure that counsel
for both parties agreed was correct on the record. 7 Appellant’s counsel also ar-
gued for the military judge to sentence Appellant to a bad-conduct discharge,
informing the military judge that Appellant “is willing to forfeit his military
retirement by accepting a Bad Conduct Discharge.” To illustrate the signifi-
cance to Appellant of a punitive discharge, Appellant’s counsel advocated,
“Your Honor, after 20 years we’re talking about half a million dollars.”
    Before trial defense counsel’s argument, the military judge asked Appellant
if he understood “that a bad conduct discharge terminates [Appellant’s] mili-
tary status and will deprive [Appellant] of any retirement benefits to include
retirement pay?” Appellant relied, “Yes, Your Honor.” Appellant also affirmed
that he consented to his counsel stating in argument that Appellant “desired
to be discharged with a bad conduct discharge.” 8




6The chart displayed the value of retired pay at ages 47 to 72, in 5-year increments,
at pay grades E-1 and E-6, and assumed future rates of pay based on “2019 Pay Rates.”
7 The parties agreed Appellant was to be credited with 61 days for the time he spent
in pretrial confinement and 625 days for the time he spent in post-trial confinement.
8 Appellant also acknowledged that a bad-conduct discharge “will forever adversely
stigmatize the character of [his] military service and it will limit [his] future employ-
ment and schooling opportunities,” that it “may adversely affect [his] future with re-
gard to legal rights, economic opportunities, and social acceptability,” and that Appel-
lant “would lose substantially all benefits from the Department of Veterans Affairs and
the Air Force establishment, as well as any other benefits normally given by other
governmental agencies.” Appellant acknowledged, too, that he had discussed the mat-
ter with trial defense counsel and that he “fully underst[oo]d the ramifications of a bad
conduct discharge.”


                                           7
                  United States v. Toledo, No. ACM 39232 (reh)


    2. Law
    We “may affirm only such findings of guilty and the sentence or such part
or amount of the sentence, as [we] find correct in law and fact and determine[ ],
on the basis of the entire record, should be approved.” Article 66(c), UCMJ. “We
assess sentence appropriateness by considering the particular appellant, the
nature and seriousness of the offense[s], the appellant’s record of service, and
all matters contained in the record of trial.” United States v. Anderson, 67 M.J.
703, 705 (A.F. Ct. Crim. App. 2009) (per curiam) (citations omitted). While we
have great discretion in determining whether a particular sentence is appro-
priate, we are not authorized to engage in exercises of clemency. United States
v. Nerad, 69 M.J. 138, 146 (C.A.A.F. 2010).
   A Court of Criminal Appeals is “required to engage in sentence comparison
only ‘in those rare instances in which sentence appropriateness can be fairly
determined only by reference to disparate sentences adjudged in closely related
cases.’” United States v. Sothen, 54 M.J. 294, 296 (C.A.A.F. 2001) (quoting
United States v. Ballard, 20 M.J. 282, 283 (C.M.A. 1985)). 9 When arguing sen-
tence disparity and asking this court to compare his sentence with the sen-
tences of others, an appellant bears the burden of demonstrating those other
cases are “closely related” to his, and if so, that the sentences are “highly dis-
parate.” See United States v. Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999). In Lacy,
our superior court observed,
        Under Article 66(c), Congress has furthered the goal of uni-
        formity in sentencing in a system that values individualized
        punishment by relying on the judges of the Courts of Criminal
        Appeals to “utilize the experience distilled from years of practice
        in military law to determine whether, in light of the facts sur-
        rounding [the] accused’s delict, his sentence was appropriate. In
        short, it was hoped to attain relative uniformity rather than an
        arithmetically averaged sentence.”
Id. (alteration in original) (quoting United States v. Olinger, 12 M.J. 458, 461
(CMA 1982)). This court’s “power to review a case for sentence appropriateness,


9 In United States v. Ballard, our superior court indicated that “some of [its] cases have
tended to suggest that a [lower] court’s reference to the sentences in other cases is
flatly improper.” 20 M.J. 282, 286 (C.M.A. 1985) (citations omitted). Nonetheless, Bal-
lard looked favorably upon “the experienced and professional military lawyers who
find themselves appointed as trial judges and judges on the courts of military review”
and who develop a “solid feel for the range of punishments typically meted out in
courts-martial.” Id. Ballard expressed “confidence that this accumulated knowledge is
an explicit or implicit factor in virtually every case” in which Courts of Military Appeal
“assesses for sentence appropriateness.” Id.


                                            8
                   United States v. Toledo, No. ACM 39232 (reh)


including relative uniformity,” then, turns on whether an appellant has
demonstrated a case that is “closely related” to his own. See id. Cases are
closely related when, for example, they include “coactors involved in a common
crime, servicemembers involved in a common or parallel scheme, or some other
direct nexus between the servicemembers whose sentences are sought to be
compared . . . .” Id. If an appellant carries that burden, then the Government
must show a rational basis for the sentence differences. Id.
     3. Analysis
    Appellant argues that we exercise our authority to review whether his sen-
tence is appropriate under Article 66(c), UCMJ, and reduce Appellant’s ad-
judged confinement because, unlike most other Airmen, the loss of retired pay
after 20 years of service “is sufficient punishment on its own.”
    As a threshold matter, we examine Appellant’s factual assertion in his ap-
peal that “the majority of other Airmen court-martialed for similar offenses,”
unlike Appellant, are not “retirement eligible,” and thus do not lose their eligi-
bility to receive retired pay that is a result of a punitive discharge. To the ex-
tent that Appellant contends that we should consider both the sentences and
retirement eligibility of Airmen convicted of similar offenses, we find that Ap-
pellant does not identify a case that is closely related to his own that would
then require the Government to show a rational basis for any sentence differ-
ences. See Lacy, 50 M.J. at 288.
    Even though Appellant has not met his burden to demonstrate a case that
is closely related to his own for comparison, we nonetheless “utilize the experi-
ence distilled from years of practice in military law” as our superior court
clearly allows. Lacy, 50 M.J. at 288; see also Ballard, 20 M.J. at 286. To be
sure, Appellant’s record demonstrates he excelled as an Airman, consistently
earning positive reviews and accolades from supervisors and leaders, culmi-
nating in “firewall five” performance reports. He deployed five times, including
a combat deployment where he observed an unexploded ordnance after a rocket
attack. Appellant’s convictions spanned just a few days and, yet, his conduct
reflected serious violations of the law that cannot be accurately characterized
as a one-time lapse of judgment, indiscretion, or aberration. Appellant’s sen-
tence to confinement for 1 year and 11 months fell far short of the maximum
imposable confinement of over 30 years, 10 although a ceiling on discretion is


10On appeal, the Government maintains the maximum punishment included confine-
ment for 41 years as found by the military judge and agreed to by counsel for both
parties at the rehearing. After trial, the staff judge advocate’s recommendation in-
formed the convening authority that 31 years was correct, which Appellant contends




                                         9
                 United States v. Toledo, No. ACM 39232 (reh)


just one measure of the severity of misconduct. We also consider that trial de-
fense counsel argued for Appellant to be confined for 686 days—less than one
month difference from the confinement that was adjudged. Appellant’s state-
ment on the record that he “desired to be discharged with a bad conduct dis-
charge,” and his acknowledgement that it would deprive him of retirement ben-
efits to include retirement pay, is another consideration.
    We disagree with Appellant’s contention that “[t]he adjudged confinement
was thus both unnecessary and overly harsh.” We have given individualized
consideration to Appellant, the nature and seriousness of his offenses, his rec-
ord of service, and all other matters contained in the record of trial. Following
this court’s Article 66(c), UCMJ, mandate to approve only so much of a sen-
tence that, “on the basis of the entire record, should be approved,” we conclude
that the approved sentence is not inappropriately severe.

                                 II. CONCLUSION
    After setting aside the patronizing prostitutes conviction, this court previ-
ously affirmed the remaining findings of guilty. The sentence adjudged at the
rehearing is correct in law and fact, and no other error materially prejudicial
to the substantial rights of Appellant occurred. Articles 59(a) and 66(c), UCMJ,
10 U.S.C. §§ 859(a), 866(c). Accordingly, the sentence is AFFIRMED.


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




for the first time on appeal is accurate because the maximum term for attempted pro-
duction of child pornography is 20 years and not 30. Appellant cites the 2012 MCM,
pt. IV, ¶ 4.e (providing that an attempted offense “shall be subject to the same maxi-
mum punishment authorized for the commission of the offense attempted, except that
. . . in no case, other than attempted murder, shall confinement exceeding 20 years be
adjudged.” (Emphasis added)). The Government contends that the maximum punish-
ment authorized for the commission of the offense attempted, id., production of child
pornography, includes confinement for 30 years. 2012 MCM, pt. IV, ¶ 68b.e.(4). We
decline to decide this matter because the ten-year difference in the maximum punish-
ment, even if error, did not prejudice a substantial right of Appellant.


                                         10